871 F.2d 1089
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Shomari ZUBERI, Gary Holt, Plaintiffs-Appellants,Frank Aylor;  Khalil-Ullah Al-Muhaymin, Plaintiffs,v.Stephen H. NORRIS, Jack Morgan, Warden, Defendants-Appellees.
No. 89-5036.
United States Court of Appeals, Sixth Circuit.
March 27, 1989.

Before MERRITT and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the documents before the court indicates that appellant appealed from the district court's December 21, 1988, order.  That order stated that the "action is dismissed and plaintiffs' claim is referred to the Special Master appointed in Grubbs."


3
The December 21, 1988, order is not a final appealable order.  Although the order stated that the action was dismissed, it essentially referred the complaint to the Special Master for consideration.  An order of reference by a district court to an adjunct, magistrate or special master is not appealable.   Deckert v. Independence Shares Corp., 311 U.S. 282, 291 n. 4 (1940);  In re Dalton, 733 F.2d 710, 714-15 (10th Cir.1984), cert. dismissed, 469 U.S. 1185 (1985);  Loral Corp. v. McDonnell Douglas Corp., 558 F.2d 1130, 1132 (2d Cir.1977).


4
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.